Exhibit 10.1

 

Gardner

                    Denver      

Gardner Denver, Inc.

Restricted Stock Unit Agreement

 

RECIPIENT:   RS UNITS:   DATE OF AWARD:   VEST DATE:   EXPIRATION DATE:
<<First>> <<Last_Name>>   <<Shares>>      

This Restricted Stock Unit Agreement is made between Gardner Denver, Inc., a
Delaware corporation (the “Company”), and the undersigned, an employee of the
Company or a subsidiary of the Company (the “Employee”).

WITNESSETH:

WHEREAS, the Management Development and Compensation Committee of the Board of
Directors of the Company (the “Committee”) desires to benefit the Company by
increasing motivation on the part of the Employee by creating an incentive to
remain employed by the Company and to work to the very best of the Employee’s
abilities; and

WHEREAS, to further this purpose, the Company desires to make an Award of
restricted stock units to the Employee under the terms of the Gardner Denver,
Inc. Long-Term Incentive Plan, as amended and restated (the “Plan”); and

WHEREAS, pursuant to official action of the Committee on the date of award
specified above (the “Date of Award”), the Company undertook to grant the Award
contemplated by this Agreement to the Employee.

NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:

1. Grant of Restricted Stock Units. Pursuant to the terms of the Plan the
Employee is hereby awarded restricted stock units covering [        ] shares of
the Common Stock (the “RS Units”). On any day, the value of an RS Unit shall
equal the Fair Market Value of one share of Common Stock. All of the RS Units
shall be subject to the prohibition on the transfer of the RS Units and the
obligations to forfeit the RS Units to the Company as set forth in Section 3
paragraph (c) of this Agreement.

2. Effect of the Plan. The RS Units awarded to the Employee are subject to all
of the terms and conditions of the Plan, a copy of which has been provided to
the Employee, which terms and conditions are incorporated herein for all
purposes, and of this Agreement together with all rules and determinations from
time to time issued by the Committee and by the Board pursuant to the Plan. In
the event of any inconsistency or conflict between the terms of the Plan



--------------------------------------------------------------------------------

and those of this Award, the terms of the Plan shall prevail. The Company hereby
reserves the right to amend, modify, restate, supplement or terminate the Plan
without the consent of the Employee, so long as such amendment, modification,
restatement or supplement shall not materially reduce the rights and benefits
available to the Employee hereunder, and this Award shall be subject, without
further action by the Company or the Employee, to such amendment, modification,
restatement or supplement unless provided otherwise therein. Capitalized terms
used but not defined in this Agreement shall have the meanings ascribed to such
terms in the Plan.

3. Restrictions. The Employee hereby accepts the Award of the RS Units and
agrees with respect thereto as follows:

(a) No Transfer. Unless otherwise determined by the Committee and provided in
this Agreement or the Plan, the RS Units shall not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred except by will or the laws of
descent and distribution. Any attempted assignment of an RS Unit in violation of
this Agreement shall be null and void. The Company shall not be required to
honor the transfer of any RS Units that have been sold or otherwise transferred
in violation of any of the provisions of this Agreement or the Plan.

(b) Arbitration. The Company and Employee agree that any claim, dispute or
controversy arising under or in connection with this Agreement (including,
without limitation, any such claim, dispute or controversy arising under any
federal, state or local statute, regulation or ordinance or any of the Company’s
employee benefit plans, policies or programs) shall be resolved solely and
exclusively by binding arbitration. The arbitration shall be held in the city of
Philadelphia (or at such other location as shall be mutually agreed by the
parties). The arbitration shall be conducted in accordance with the Expedited
Employment Arbitration Rules (the “Rules”) of the American Arbitration
Association (the “AAA”) in effect at the time of the arbitration, except that
the arbitrator shall be selected by alternatively striking from a list of five
arbitrators supplied by the AAA. All fees and expenses of the arbitration,
including a transcript if either requests, shall be borne equally by the
parties. If the Employee prevails as to any material issue presented to the
arbitrator, the entire cost of such proceedings (including, without limitation,
Employee’s reasonable attorneys’ fees) shall be borne by the Company. If the
Employee does not prevail as to any material issue, each party will pay for the
fees and expenses of its own attorneys, experts, witnesses, and preparation and
presentation of proofs and post-hearing briefs (unless the party prevails on a
claim for which attorney’s fees are recoverable under the Rules). Any action to
enforce or vacate the arbitrator’s award shall be governed by the Federal
Arbitration Act, if applicable, and otherwise by applicable state law. If either
the Company or the Employee pursues any claim, dispute or controversy against
the other in a proceeding other than the arbitration provided for herein, the
responding party shall be entitled to dismissal or injunctive relief regarding
such action and recovery of all costs, losses and attorney’s fees related to
such action. Notwithstanding the provisions of this paragraph, either party may
seek injunctive relief in a court of competent jurisdiction, whether or not the
case is then pending before the panel of arbitrators. Following the court’s
determination of the injunction issue, the case shall continue in arbitration as
provided herein.

 

2



--------------------------------------------------------------------------------

(c) Forfeiture of RS Units. If (i) the Employee terminates employment with the
Company prior to the date on which he or she becomes vested in the RS Units
pursuant to paragraph (d) of this Section 3 for any reason other than Cause (as
defined below) or the Employee’s death, Disability or Retirement, or (ii) the
Employee (or the Employee’s estate) shall initiate a legal proceeding against
the Company in connection with this Agreement (including, without limitation,
any such claim, dispute or controversy arising under any federal, state or local
statute, regulation or ordinance or any of the Company’s employee benefit plans,
policies or programs) other than pursuant to the terms of Arbitration Procedure
described in paragraph (b) of this Section 3, then the Employee (or the
Employee’s estate, as applicable) shall, for no consideration, forfeit such
unvested RS Units; provided, however, that the Committee or its designee may, in
the Committee’s or the designee’s sole and absolute discretion, as applicable,
and to the extent consistent with Code Section 409A, provide for the
acceleration of the vesting of the RS Units, in whole or in part, on a pro rata
basis, or otherwise, or not at all, eliminate or make less restrictive any
restrictions contained in this Agreement, waive any restriction or other
provision of the Plan or this Agreement or otherwise amend or modify this
Agreement in any manner that is either (i) not adverse to the Employee, or
(ii) consented to by the Employee; provided, however that the Committee shall
not reduce the vesting period to less than twelve months.

In the event that the Employee is terminated by the Company for Cause, the
Employee shall forfeit immediately, without consideration from the Company, all
outstanding RS Units (including any unvested RS Units and vested RS Units for
which shares of Common Stock have not been issued or payment otherwise made).
For purposes of this Agreement, Cause means (i) the Employee’s breach of
fiduciary duty involving personal profit, commission of a felony or a crime
involving fraud or moral turpitude, or material breach of any provision of this
Agreement; or (ii) the willful engaging by the Employee in illegal conduct or
gross misconduct which is materially and demonstrably injurious to the Company.
For purposes of the foregoing definition, no act or failure to act on the part
of the Employee shall be considered “willful” unless it is done, or omitted to
be done, by the Employee in bad faith or without a reasonable belief that the
action or omission was legal, proper, and in the best interests of the Company
or its affiliates. Any act, or failure to act, based on authority given pursuant
to a resolution duly adopted by the Board of Directors of the Company, the
instructions of a more senior officer of the Company or the advice of counsel to
the Company or its affiliates will be conclusively presumed to be done, or
omitted to be done, by the Employee in good faith and in the best interests of
the Company and its affiliates.

(d) Vesting of RS Units. If the Employee remains continuously employed with the
Company and its Subsidiaries, as determined by the Committee or its designee, in
the Committee’s or the designee’s sole and absolute discretion, as applicable,
[until the [third] anniversary of the Date of Award, the Employee shall vest in
one hundred percent (100%) of the RS Units (“Vesting Anniversary”)] [OR] [until
the first anniversary of the Date of Award, the Employee shall vest in [33 1/3%]
of the aggregate number of RS Units specified above, which percentage shall
increase to [66 2/3%] of such number on the second anniversary of the Date of
Award and [100%] of such number on the third anniversary of the Date of Award
(each such anniversary, a “Vesting Anniversary”)].

 

3



--------------------------------------------------------------------------------

(e) Vesting upon Death or Disability. Upon the Employee’s death or Disability,
the Employee shall vest in and have a non-forfeitable right to one hundred
percent (100%) of the RS Units.

(f) Vesting Upon Retirement. If the Employee terminates employment with the
Company on account of Retirement prior to the date on which the Employee becomes
fully vested in his RS Units, the Employee shall vest in and have, subject to
the other provisions of this Agreement, a right in the RS Units at the same time
and to the same extent such RS Units would have otherwise vested if the Employee
had remained employed. For purposes of this Restricted Stock Unit Agreement,
“Retirement” means cessation of employment following a Participant’s attainment
of age 55 and completion of five years of service.

(g) Vesting upon a Change in Control. If a Change in Control occurs during the
term of this Agreement, the Employee shall vest in and have a non-forfeitable
right to one hundred percent (100%) of the RS Units, as provided pursuant to
Section 21 of the Plan.

(h) Rights. RS Units represent an unsecured promise of the Company to issue
shares of Common Stock of the Company as otherwise provided in this Agreement.
Other than the rights provided in this Agreement, the Employee shall have no
rights of a stockholder of the Company until such RS Units have vested and the
related shares of Common Stock have been issued pursuant to the terms of this
Agreement.

(i) Issuance of Common Stock. The Company will issue to the Employee the shares
of Common Stock underlying the vested RS Units on the earliest of (i) [the] [OR]
[each applicable] Vesting Anniversary (but only with respect to such RS Units
that were scheduled to vest on such Vesting Anniversary under Section 3(d)),
(ii) a Change in Control (provided such event qualifies as a change in control
event within the meaning of Section 409A of the Code), or (iii) the Employee’s
death or Disability (provided such event qualifies as a disability within the
meaning of Section 409A of the Code). In the event of the Employee’s death after
vesting and before issuance of his shares, such shares of Common Stock shall be
distributed to the Employee’s beneficiary designated by the Employee on such
form and in such manner as may be prescribed by the Company or, if the Employee
fails to designate a beneficiary in accordance with the foregoing, to the
Employee’s surviving spouse or, if there is no surviving spouse, in equal shares
to the Employee’s surviving children or, if there are no surviving children, to
the Employee’s estate. Evidence of the issuance of the shares of Common Stock
pursuant to this Agreement may be accomplished in such manner as the Company or
its authorized representatives shall deem appropriate including, without
limitation, electronic registration, book-entry registration or issuance of a
certificate or certificates in the name of the Employee or in the name of such
other party or parties as the Company and its authorized representatives shall
deem appropriate.

(j) Dividend Equivalent Rights. If the Company declares and pays a cash dividend
on shares of Common Stock, then, on the dividend payment date, the Company will
credit to a bookkeeping account in the name of each person who holds RS Units,
an amount equal to the dividend the holder would have received on the dividend
payment date if the shares covered by his or her RS Units (held on both the
dividend record date and the dividend payment date) had been issued and
outstanding. The amount of the cash dividend equivalent credited to

 

4



--------------------------------------------------------------------------------

an individual’s account will become vested, without interest, if at all, when
the corresponding RS Units become vested and the vested amount of such cash
dividend equivalent will be payable to such individual, subject to applicable
tax withholding, at the same time the corresponding RS Units become payable. In
the event the shares of Common Stock issued pursuant to this Agreement remain
subject to any additional restrictions, the Company and its authorized
representatives shall ensure that the Employee is prohibited from entering into
any transaction, which would violate any such restrictions, until such
restrictions lapse.

4. Specified Employee Delay. Notwithstanding anything herein to the contrary, in
the event that the Employee is determined to be a specified employee within the
meaning of Section 409A of the Code, issuance of shares of Common Stock or other
payment on account of termination of employment shall be made on the first
payroll date which is more than six months following the date of the Employee’s
termination of employment to the extent required to avoid any adverse tax
consequences under Section 409A of the Code.

5. Community Interest of Spouse. The community interest, if any, of any spouse
of the Employee in any of the RS Units shall be subject to all of the terms,
conditions and restrictions of this Agreement and the Plan, and shall be
forfeited and surrendered to the Company upon the occurrence of any of the
events requiring the Employee’s interest in such RS Units to be so forfeited and
surrendered pursuant to this Agreement.

6. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under the
Employee.

7. Tax Matters.

(a) The vesting of any RS Units and the issuance of shares of Common Stock
pursuant to paragraph (i) of Section 3 of this Agreement or other payment
hereunder shall be subject to the satisfaction of all applicable federal, state
and local income and employment tax withholding requirements (the “Required
Withholding”). By execution of this Agreement, the Employee shall be deemed to
have authorized the Company to withhold from the shares of Common Stock issued
the shares of Common Stock necessary to satisfy the Employee’s required minimum
statutory withholding taxes, if any. Notwithstanding the foregoing, the Company
may require that the Employee satisfy the Employee’s Required Withholding, if
any, by any other means the Company, in its sole discretion, considers
reasonable. The obligations of the Company under this Agreement shall be
conditioned on such satisfaction of the Required Withholding. Notwithstanding
the foregoing, in the case of any Employee who is a reporting person under
Section 16(a) of the Securities Exchange Act of 1934, such Employee shall be
entitled to elect to satisfy such withholding obligations, in Employee’s
discretion, by having the Company withhold shares of Common Stock from such
Award.

(b) The Employee acknowledges that the tax consequences associated with the
Award are complex and that the Company has urged the Employee to review with the
Employee’s own tax advisors the federal, state, and local tax consequences of
this Award. The Employee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The Employee
understands that the Employee (and not the

 

5



--------------------------------------------------------------------------------

Company) shall be responsible for the Employee’s own tax liability that may
arise as a result of this Agreement.

8. No Right to Continued Service. Nothing in this Agreement shall be deemed to
create any limitation or restriction on such rights as the Company otherwise
would have to terminate the employment of the Employee. For purposes of this
Agreement, employment by a parent or subsidiary of or a successor to the Company
shall be considered employment by the Company.

9. Non-competition, Non-solicitation, and Non-disclosure. The Committee in its
sole discretion, may require the Employee to forfeit immediately, without
consideration from the Company, any portion of the RS Units (including the
vested but unissued shares of Common Stock relating to such portion) which was
not vested or issued prior to any of the following events: (a) the Employee, as
individual or as a partner, employee, agent, advisor, consultant or in any other
capacity of or to any person, firm, corporation or other entity, directly or
indirectly, carries on any business, or becomes involved in any business
activity, competitive with the Company or any subsidiary, in violation of the
Company’s Code of Ethics and Business Conduct (CP-10-002), as may be amended
from time to time (or any successor policy); (b) the Employee solicits or
entices any other employee of the Company or its affiliates to leave the Company
or its affiliates to go to work for any other business or organization which is
in direct or indirect competition with the Company or any of its affiliates, or
request or advises a customer or client of the Company or its affiliates to
curtail or cancel such customer’s business relationship with the Company or its
affiliates; or (c) the Employee fails to abide by the contractual terms of the
Employee Non-disclosure Agreement and/or Invention Assignment Agreement, as
applicable, which were executed in accordance with the Company’s Security of
Confidential and Proprietary Information Policy (CP-10-013), as may be amended
from time to time (or any successor policy), during the Employee’s employment
with the Company.

10. Forfeiture of Award. Notwithstanding anything to the contrary herein, if, at
any time, whether or not Employee remains employed by the Company, the Employee
(A) materially breaches any provision of this Agreement, or (B) willfully
engages in illegal conduct or gross misconduct which is materially and
demonstrably injurious to the Company, then the Company, in its sole discretion,
may require Employee, for no consideration, to forfeit immediately all
outstanding RS Units (including any unvested RS Units and vested RS Units for
which shares of Common Stock have not been issued or payment otherwise made).

11. Employment by the Company. For purposes of this Agreement, employment by a
parent or subsidiary of or a successor to the Company shall be considered to be
employment by the Company.

12. Committee Discretion. The Committee shall have authority, subject to the
express provisions of the Plan, to construe this Agreement and the Plan, to
establish, amend and rescind rules and regulations relating to the Plan, and to
make all other determinations in the judgment of the Committee necessary or
desirable for the administration of the Plan. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan or in
this Agreement in the manner and to the extent it shall deem expedient to carry
the

 

6



--------------------------------------------------------------------------------

Plan into effect. All action by the Committee under the provisions of this
paragraph shall be conclusive for all purposes.

13. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without reference
to its principles of conflict of laws.

14. Entire Agreement. This Agreement sets forth the entire agreement, and
supersedes all other agreements and understandings, whether oral or written, by
and between the parties relating to the subject matter hereof.

15. Severability. In the event any provision of this Agreement is found to be
unlawful, void or unenforceable, the remaining provisions of this Agreement
shall remain in force and valid.

THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE RS UNITS SUBJECT TO THIS AWARD
SHALL VEST AND THE RESTRICTIONS RESULTING IN THE FORFEITURE OF THE RS UNIT SHALL
LAPSE, IF AT ALL, ONLY DURING THE PERIOD OF EMPLOYEE’S SERVICE TO THE COMPANY OR
AS OTHERWISE PROVIDED IN THIS AGREEMENT (NOT THROUGH THE ACT OF BEING GRANTED
THE RS UNITS). THE EMPLOYEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
AGREEMENT OR THE PLAN SHALL CONFER UPON EMPLOYEE ANY RIGHT WITH RESPECT TO
FUTURE AWARDS OR CONTINUATION OF EMPLOYEE’S SERVICE TO THE COMPANY. The Employee
acknowledges receipt of a copy of the Plan, represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the
Restricted Stock Unit Award subject to all of the terms and provisions hereof
and thereof, including the mandatory Dispute Resolution Procedure. The Employee
has reviewed this Agreement and the Plan in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement,
and fully understands all provisions of this Agreement and the Plan.

THE EMPLOYEE ACKNOWLEDGES AND UNDERSTANDS THAT THIS AGREEMENT CONTAINS A BINDING
ARBITRATION PROVISION THAT MAY BE ENFORCED BY THE PARTIES.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and the Employee has executed this Agreement, all as of
the date first above written.

 

GARDNER DENVER, INC. By:  

 

Title:  

 

EMPLOYEE Signed:  

 

Dated:  

 

 

8